Case 1:18-cv-01630-MN-CJB Document 108 Filed 08/27/20 Page 1 of 2 PageID #: 1235




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  IMMERVISION, INC.

                               Plaintiff,
                                                            Case No. 1:18-cv-01630-MN
                               v.                           JURY TRIAL DEMANDED

  LG ELECTRONICS U.S.A, INC. AND
  LG ELECTRONICS, INC.

                               Defendants.


        NOTICE OF CHANGE OF ADDRESS OF MORGAN, LEWIS & BOCKIUS LLP

        PLEASE TAKE NOTICE that the firm of Morgan, Lewis & Bockius LLP has moved

 its offices to 1201 N. Market Street, Suite 2201, Wilmington, Delaware 19801. The firm's

 telephone numbers, facsimile number, and e-mail addresses remain the same. Please update your

 records accordingly.

                                       MORGAN, LEWIS & BOCKIUS LLP

  Dated: August 27, 2020               /s/ John V. Gorman
                                       John V. Gorman (#6599)
                                       Amy M. Dudash (#5741)
                                       Kelsey A. Bomar (#6641)
                                       1201 N. Market Street, Suite 2201
                                       Wilmington, DE 19801
                                       john.gorman@morganlewis.com
                                       amy.dudash@morganlewis.com
                                       kelsey.bomar@morganlewis.com
                                       (302) 574-3000

                                       Collin W. Park (Admitted Pro Hac Vice)
                                       Jeremy Peterson (Admitted Pro Hac Vice)
                                       1111 Pennsylvania Ave. NW
                                       Washington, DC 20004
                                       collin.park@morganlewis.com
                                       jeremy.peterson@morganlewis.com
                                       (202) 739-3000




                                                1
Case 1:18-cv-01630-MN-CJB Document 108 Filed 08/27/20 Page 2 of 2 PageID #: 1236




                               Andrew V. Devkar (Admitted Pro Hac Vice)
                               2049 Century Park East, Suite 700
                               Los Angeles, CA 90067
                               andrew.devkar@morganlewis.com
                               (310) 907-1000

                               Counsel for Defendants LG Electronics Inc. and LG
                               Electronics U.S.A., Inc.




                                        2
